Citation Nr: 0211279	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  97-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an earlier effective date for a grant of 
service connection and assignment of a 100 percent disability 
evaluation for post-traumatic stress disorder, prior to March 
24, 1992.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This appeal arises from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied an effective date prior 
to March 24, 1992, for the grant of service connection and a 
100 percent rating for post-traumatic stress disorder.  

The Board of Veterans' Appeals (Board) denied the claim in an 
October 1998 decision.  The veteran appealed that decision to 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  The appellant and the 
Secretary submitted a Joint Motion for Remand in October 
2000.  The Court ordered the October 1998 decision of the 
Board vacated and the case remanded to the Board in October 
2000.  

The Board remanded the claim to the RO in February 2001.  The 
RO returned the case to the Board and it was remanded to the 
RO again in December 2001.  It has again been returned to the 
Board for further appellate consideration.  


FINDING OF FACT

1.  The veteran originally filed a claim for service 
connection for a nervous disorder in June 1946; the RO denied 
the claim in July 1946, the veteran was notified by the RO of 
its decision later that month and the veteran did not appeal 
that decision. 

2.  The Board denied the veteran's claim for service 
connection for a psychiatric disorder in September 1985.  

3.  The veteran submitted a claim for service connection for 
post-traumatic stress disorder on March 24, 1992.  
4.  There is no service or post-service competent evidence of 
record of a diagnosis of post-traumatic stress disorder until 
April 1992. 

5.  In a July 1992 decision, the RO granted the veteran's 
claim for service connection for post-traumatic stress 
disorder, effective March 24, 1992.  

6.  In an October 1995 rating decision, the RO assigned an 
original rating for post-traumatic stress disorder of 100 
percent, also effective March 24, 1992.  


CONCLUSION OF LAW

The criteria for an effective for the grant of service 
connection and a 100 percent rating for post-traumatic stress 
disorder, prior to March 24, 1992, have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the February 1997 Statement of 
the Case, the September 2001 and April 2002 Supplemental 
Statements of the Case, the December 2001 Board remand, and 
the VA Report of Contact in April 2002.  In the latter 
document (VA Form 119), it was noted that the RO contacted 
the veteran's attorney and informed her that all of known the 
relevant evidence had been obtained and that the attorney 
indicated her satisfaction.  The RO also sent the veteran a 
letter in May 2001 informing him of the duty to notify and 
assist provisions of VCAA.  The development ordered in the 
remand to the RO has been accomplished to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998). 

Communications from the RO to the veteran have kept him 
apprised of what he must show to prevail in his claim and of 
what evidence the RO has received.  The communications have 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  An additional effort to obtain additional records, 
in light of the extensive efforts already made over an 
extensive period of time, is not warranted.  Accordingly, the 
case will be decided based on the current evidence of record, 
which the Board finds to be complete.  

Factual Background.  The veteran's separation papers reveal 
he served on active duty in the Navy from March 1944 to May 
1946.  He was a machinist mate on the USS Clay.  He was 
awarded a Philippine Liberation Campaign Ribbon (with 2 
stars) and an Asiatic-Pacific Campaign Medal (with four 
stars.)  

In June 1946 the veteran submitted a claim for service 
connection for residuals of a back injury, "nervousness-
vomiting" and fungus-feet.  On his application form 
underneath the heading for treatment in service the veteran 
wrote sick bay USS Clay-1944.  The section for listing 
medical treatment by private physicians was left blank.  

The veteran's service medical records include a March 1944 
Medical History that noted the veteran had been examined and 
found qualified for enlistment.  On the Report of Physical 
Examination for separation in May 1946 the veteran reported 
under the heading family history "brother, nervousness 
(NCD)."  The only disease or defect noted under the heading 
history of illness or injury was lumbosacral sprain.  His 
nervous system was again noted to be normal.  

In July 1946 the RO denied the claim for service connection 
for nervousness.  The rating decision stated nervousness and 
foot fungus was not shown by the evidence of record.  On 
rating decision sheet in the blank for listing the date of 
the last examination was written "service records."  The RO 
wrote the veteran a letter in July 1946.  The letter 
indicated service connection for nerves had been denied as 
not shown by the evidence of record.  The RO informed the 
veteran the determination was based on the service medical 
records then available.  He was advised he could submit 
evidence at any time for the purpose of showing a disability 
was incurred or aggravated in service.  

The veteran filed an application to reopen a claim for 
service connection for nervousness in February 1969. He 
indicated in the space for reporting treatment in service, he 
was relieved from duty for one week in service in 1944 or 
1945.  He did not list any post service treatment for 
nervousness.  In September 1969 the RO wrote the veteran a 
letter explaining that his claim for nervousness had 
previously been denied and that he should submit any 
statements from physicians who treated him during or after 
service.  In addition he could submit statements from 
individuals who served with him in service who observed and 
knew about his condition in service.  

The claims folder contains a letter from the veteran to his 
representative dated in March 1974.  The veteran indicated 
that he had a nervous condition that was not a matter of 
record but that was symptomatic.  In March 1974 the RO 
responded to the representative that the veteran was being 
scheduled for an examination.  A VA examination was conducted 
in April 1974 to determine the current severity of the 
veteran's service-connected low back disability.  There are 
no references in the April 1974 VA examination to complaints 
of nervousness.  The RO granted an increased rating for the 
veteran's service-connected low back disability.  In June 
1974 the RO wrote the veteran's representative that service 
connection had been previously denied for nervousness as not 
shown by the evidence of record.  

In July 1984 the veteran submitted a claim for an increased 
rating for his back disability and skin condition, and an 
application to reopen a claim for service connection for a 
nervous condition.  He stated he would submit a physician's 
statement as the basis for a current VA rating.  In January 
1985 the veteran stated he was treated in 1944 on board the 
USS Clay and had trouble every since.  The RO issued the 
veteran a statement of the case which included the issue of 
whether there was new and material evidence to reopen the 
claim for service connection for a nervous condition.  

An RO hearing was held in April 1985.  The veteran testified 
that he served aboard the USS Clay which was a troop carrier.  
They took troops into and onto the beach.  The ship was 
bombed and had five "sea battles."  They took 52 prisoners 
in Saipan.  Their first ship captain was killed a little way 
from their ship.  The experiences shattered his nerves.  They 
were at the Lingayen Gulf during the destruction of the 
Japanese Navy.  (T-4,5)  When asked if the veteran had seen a 
psychiatrist the veteran said no.  (T-5).  

The Board denied the claim for service connection for a 
psychiatric disorder in September 1985 on the basis that 
there was no medical evidence of record of a psychiatric 
disorder.  

On January 28, 1988 the veteran went to VA and requested a 
Mental Health appointment for anxiety and depression.  
Depression and anxiety and a notation of an appointment with 
the Mental Health Clinic were noted on the Medical 
Certificate.  A February 5, 1988 record from the VA 
Ambulatory Mental Health Clinic includes a Mental Health 
Consultation with a psychologist.  The veteran reported being 
sent to the Mental Health Clinic by his DAV representative.  
He indicated that he was seeking compensation for his 
problems.  The veteran stated that, since World War II, he 
had suffered from post-traumatic stress disorder.  He stated 
that he had had long-standing problems but was not 
experiencing any emotional discomfort at that time.  He did 
not report any nightmares, flashbacks or hypervigilance.  It 
was noted that the veteran had his back to the door during 
the interview.  He had lost his job 18 months ago and had not 
worked since.  The examiner noted that the veteran did not 
express suicidal or homicidal intent and  appeared free of 
symptoms of depression and anxiety.  It was further reported 
that he presented himself in a clear precise manner with a 
normal affect and no signs of a thought disorder.  The 
examiner concluded that the veteran was currently embroiled 
in an attempt to receive compensation for post-traumatic 
stress disorder and that he was not currently experiencing 
any associated symptoms or problems.  It was noted that the 
veteran was not depressed, anxious, suicidal or homicidal and 
the psychologist did not diagnosis a psychiatric disorder.  

In February 1988 the RO received copies of a letter from the 
veteran to his representative in which he again requested 
service connection for his nerves.  

On September 8, 1988 the veteran went to VA and asked for 
help with disability.  The veteran told the VA social worker 
his income was from Social Security, rental income and his 
wife was employed.  He wanted to explore an increase in his 
service connection.  She told him to notify his service 
officer.  

The veteran submitted a claim for service connection for 
post-traumatic stress disorder on March 24, 1992.  The 
veteran attached a statement relating his in-service 
stressors.  

Also received by the RO on March 24, 1992 was a statement 
from a Medic who served on the USS Clay for two years during 
the period the veteran was aboard.  He stated the veteran was 
treated for mental stress by placing him in isolation.  

A VA psychiatric examination of the veteran in April 1992 
resulted in a diagnosis of post-traumatic stress disorder.  

In July 1992 the RO granted service connection for post-
traumatic stress disorder, effective March 24, 1992.  In 
October 1995 the RO assigined a 100 percent rating, also 
effective from March 24, 1992.  

The appellant appealed for an effective date for service 
connection and a 100 percent rating for post-traumatic stress 
disorder, prior to March 24, 1992.  After the Board denied 
the claim in October 1998.  The appellant's attorney and the 
Secretary of VA filed a Joint Motion for Remand in October 
2000.  The Joint Motion stated the principal basis for the 
remand was an inadequate statement of reasons and bases in 
the Board decision.  In the remand the parties specifically 
asserted the case should be remanded to the Board for it to 
address the following questions and considerations:  

1.  Was the March 24, 1992 statement of the veteran a claim 
to reopen or an original claim?

2.  Are the 1969 and 1974 statements of the veteran 
unadjudicated claims which could serve to establish an 
earlier effective date for service connection for post-
traumatic stress disorder?  The Board was to consider the 
application of McGrath v. Gober, 14 Vet. App. 28 (2000).  

3.  Is the Federal Circuit decision in Hayre v. West, 
188 F.3d 1327 applicable in this case?  Did VA fulfill the 
duty to assist as defined in Hayre?

4.  Did the Board consider all of the relevant evidence under 
Bell v. Derwinski, 2 Vet. App. 611 (1992)?  

5.  The Board was ordered to consider all possible informal 
claims which could serve to reopen the veteran's claim for 
service connection.  

In October 2000 the Court vacated the October 1998 decision 
of the Board and ordered the case remanded to the Board.  

The Board remanded the claim to the RO in February 2001.  The 
purpose of the remand was to attempt to obtain records of the 
veteran's treatment for mental stress in service and any 
records of post-service treatment or diagnosis of a mental 
disorder.  The RO in May 2001 sent the veteran a letter.  The 
letter informed the veteran of the passage of the VCAA and 
its provisions.  The RO requested the veteran provide the 
information set out in the February 2001 remand.  In July 
2001 the veteran's attorney wrote a letter to the RO.  She 
responded to several of the inquiries directed to the veteran 
in the remand.  She explained the veteran was receiving 
Social Security retirement benefits and there were no Social 
Security records to be obtained.  As to the request for the 
ships log she wrote the following:

Further it is my understanding an 
effective date of 1946 cannot be 
established without the ship's log; 
however, the Medic's (of the ship) 
statement is of record, recalling (the 
veteran) being placed in isolation.  In 
light of this evidence already of record, 
it appears waiting for additional 
evidence of ship's log is merely 
prolonging (the veteran) claim 
unnecessarily.  Furthermore (the veteran) 
is a combat vet and his testimony must be 
accepted as true.  

The claim was returned to the Board and again remanded to the 
RO in December 2001.  As noted above, the purposes of that 
remand were met to the extent that was possible.  The RO 
issued a supplemental statement of the case to the veteran 
and his attorney in May 2002.  The claim has been returned to 
the Board for review.  

Relevant Laws and Regulations.  Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose whichever 
is the later.  The effective date of disability compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 .  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i) (2001). In cases where the evidence 
is received after the final disallowance, the effective date 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2001). 


Analysis.  In order for an effective date for the grant of 
service connection and a 100 percent rating for post-
traumatic stress disorder, prior to March 24, 1992, to be 
warranted, there must be a showing that either the July 1946 
rating decision was not a final determination or that 
entitlement arose prior to March 24, 1992.  The regulations 
generally provide that effective dates for compensation will 
be assigned based on the date of receipt of claim or the date 
entitlement arose which ever is the later.  38 C.F.R. 
§ 3.400.  There are three exceptions: (1) if the veteran 
files his claim within one year of service separation; (2) if 
a claim is reopened based on receipt of service medical 
records which are new and material evidence; and (3) the 
evaluation is based on the correction of a military record.  
38 C.F.R. § 3.400 (b)(2), (g) and (q)(2).  In those instances 
the effective date assigned may be the day following service 
separation or the date of the corrected record.  As the 
record is devoid of competent evidence of a diagnosis of the 
disability at issue until April 1992, unless one of those 
three criteria (which are exceptions to the general rule) is 
met the effective date in this case cannot be prior to the 
date entitlement arose.  

The veteran did submit a claim for service connection for a 
nervous disorder in June 1946, within one year of his 
separation from service in May 1946.  A review of the record 
indicates the RO denied the claim in July 1946.  The veteran 
was informed by the RO in a July 1946 letter of that decision 
and he did not respond or indicate disagreement with that 
determination.  It is not until August 1969 that the veteran 
again communicates with the RO regarding a claim for service 
connection for a nervous disorder.  As the July 1946 RO 
rating decision denying service connection was not appealed, 
it became final.  Veterans Regulation No. 2(a), Part II, Par. 
III; Department of Veterans Affairs Regulation 1008.  

The veteran asserts that the effective for the grant of 
service connection and a 100 percent rating for post-
traumatic stress disorder should be the date of receipt of 
his original claim in 1946.  The veteran and his 
representative contend, in part, that the July 1946 RO rating 
decision was not final as all of the service medical records 
had not been obtained.  They rely on Hayre v. West, 188 F.3d 
1327 (1999) in support of this particular argument.  

In the Joint Motion for Remand the parties stated the Board 
had failed to consider the Federal Circuit's holding in Hayre 
v. West.  Hayre involved an appeal alleging clear and 
unmistakable error in a prior rating action.  The Federal 
Circuit held that breach of the duty to assist was not the 
sort of error contemplated in clear and unmistakable error.  
However, they went further and held in cases of grave 
procedural error, that RO and Board decisions were not final 
for purposes of direct appeal.  The Federal Circuit cited 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) in which the 
Court found that where VA has failed to procedurally comply 
with statutorily mandated requirements, a claim does not 
become final for purposes of appeal to the Court.  In Hayre 
the Federal Circuit held where there is a breach of the duty 
to assist in which the VA failed to obtain pertinent service 
medical records specifically requested by the claimant and 
failed to provide the claimant with notice explaining the 
deficiency, the claim did not become final for purposes of 
appeal.  

The Federal Circuit has recently cautioned that Hayre was an 
extremely narrow decision and that although the opinion 
contained some broad language, the holding was limited.  See 
Cook v. Principi, 258 F.3d 1311 (Fed. Cir., July 20, 2001) 
(declining to extend Hayre's restricted ruling to cover an 
asserted breach of the duty to assist where the appellant 
alleges the medical examination he received was inadequate.)  
The Board has concluded the holding in Hayre is not 
applicable to the July 1946 decision of the RO.  The holding 
in Hayre is based on the breach of the duty to assist and the 
lack of notice to the veteran of the failure to obtain the 
specified records.  In this case the RO in 1946 did not fail 
to comply with statutorily mandated requirements.  The 
history of the statutory duty to assist is outlined in Hayre 
as follows:  

The cornerstone of the veterans' claims 
process is 38 U.S.C. § 5107(a), which was 
enacted in 1988 (formerly § 3007(a)) when 
it was added by the Veterans' Judicial 
Review Act, Pub. L. No. 100-687, § 
103(a), 102 Stat. 4105, 4106 (1988) ("The 
Secretary shall assist such a claimant in 
developing the facts pertinent to the 
claim.").  Id.  In enacting 38 U.S.C. § 
5107(a), Congress was codifying the VA's 
obligation to assist claimants, which had 
existed in 38 C.F.R. § 3.103(a) since 
July 18, 1972.  See 38 C.F.R. § 3.103(a) 
(1987) ("It is the obligation of [the VA] 
to assist a claimant in developing the 
facts pertinent to his [or her] claim . . 
."). 

The statutory duty to assist which the Federal Circuit relied 
on in Hayre was not in existence in July 1946 at the time of 
the RO rating decision.  For that reason it is not applicable 
to establish the July 1946 rating decision was not final.  

In addition, Hayre is not applicable to the September 1985 
decision of the Board as the facts in Hayre may be 
distinguished from those in the current case.  The appellant 
in Hayre identified two specific dates of treatment, the 
month and year.  He also indicated he had talked to a 
psychiatrist.  In his original June 1946 application for 
compensation, the veteran listed his three claimed 
disabilities and under the heading "treatment in service" 
he wrote "sick bay USS Clay 1944".  The Board has noted the 
Joint Motion for Remand erroneously states that only the 
veteran's service separation examination report is of record.  
The service medical records in the claims folder include the 
service entrance examination, immunization record, dental 
record, abstract of medical history, abstract of service, 
medical history, medical records of treatment in July 1944 
aboard the USS Clay for back pain, and the service separation 
examination and medical history.  The veteran did not, as the 
appellant in Hayre did, state that he had treatment that 
would be filed as a Mental Hygiene record, which requires a 
special request when making request for service medical 
records.  In Hayre the appellant reported talking to a 
psychiatrist.  See Veterans Benefits Administration 
Adjudication Procedure Manual (M21-1), Part III, Chapter 4, 
Requests for Service Records, paragraph 4.17 (f)(2).  Unlike 
in Hayre the veteran was notified the RO decision was based 
on the service medical records then available and that 
additional adjudicative action would be taken if any more 
were received.  The RO clearly made a distinction between the 
back injury not shown on last examination (in this case 
separation examination) and the nervousness and fungus noted 
as "not shown."  The Board has concluded the facts in Hayre 
can be distinguished from those present in this case.  As 
Hayre is not applicable in this case either as a matter of 
law or on the facts the Board has concluded the July 1946 
decision of the RO and September 1985 decision of the Board 
are final.  

As no additional service medical records have been submitted 
and there has been no correction of military records there is 
no basis in the record for assigning an effective date prior 
to March 24, 1992 under those exceptions.  

The parties in the Joint Motion for Remand also raised the 
question whether or not there were any open claims for 
service connection for a psychiatric disorder, prior to March 
24, 1992.  However, entitlement did not arise prior to the 
date in question; the record was devoid of medical evidence 
of a diagnosis of post-traumatic stress disorder until April 
1992.  There is no competent evidence of the disability at 
issue prior to April 1992.  

The Board has noted the contentions of the representative 
that the veteran was engaged in combat and that his 
statements as to the events in service should be accepted as 
true and therefore sufficient to establish service 
connection.  The fact that the veteran was engaged in combat 
with the enemy is not in dispute.  Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  Also, an in-service stressor is presumed under such 
circumstances.  However, the combat provisions of 38 U.S.C.A. 
§ 1154(b) do not create a statutory presumption that a combat 
veteran's claimed disability is service-connected; it is an 
evidentiary mechanism which lightens the burden of a veteran 
who seeks service connection based on disability alleged to 
be related to combat.  More recently, the Court in addressing 
section 1154(b) explained that the provision of this section 
"does not provide a substitute for medical nexus evidence, 
but rather serve only to reduce the evidentiary burden for 
combat veterans with respect to the nexus requirement, the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service."  Kessel v. West, 13 Vet. App. 
9, 16-19 (en banc) (citations omitted) (overruling Arms v. 
West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear and 
convincing" evidence)  In the case at hand, there was no 
competent evidence of a diagnosis of a psychiatric disorder 
until the late 1980s and of a diagnosis of post-traumatic 
stress disorder until after March 1992 claim was received.

The Board has noted the assertions of the veteran that he 
requested treatment at VA for post-traumatic stress disorder 
in January 1988, and the January 1988 VA Medical Certificate, 
which includes an assessment of depression and anxiety.  A 
careful reading of the certificate reveals the veteran was 
scheduled for an appointment at the Mental Health clinic.  
There is no indication that depression or d anxiety was 
diagnosed based on any evaluation, findings or mental status 
examination conducted on that date.  When a VA psychologist 
evaluated the veteran a few days later in February 1988, the 
veteran denied any current symptoms of a psychiatric 
disorder.  Entitlement to service connection did not arise in 
February 1988 as there was no competent evidence of a 
diagnosis of post-traumatic stress disorder or any other 
psychiatric disorder at that time.  

In the Joint Motion for Remand the parties also indicated the 
Board had failed to apply Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (per curiam order).  In Bell the Court established 
a rule of "constructive notice" that the records in the 
possession of the VA are deemed part of the record before the 
RO even though such documents are not actually before the RO.  
The holding in Bell is not applicable to this case.  In 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994) the Court 
established the constructive notice rule of Bell would not be 
applied retroactively.  The constructive notice rule was not 
in effect until July 1992 when Bell was decided.  

Even if the Board were to apply Bell the veteran indicated at 
his April 1985 hearing at the RO and again before the 
undersigned Member of the Board in June 1998 he had not been 
treated for his nerves after service.  There is no indication 
in the record the veteran was treated for or diagnosed with a 
psychiatric disorder prior to 1992.  

The appellant also relied on McGrath v. Gober, 14 Vet. 
App. 28 (2000).  In support of his contention that the date 
entitlement arose prior to the diagnosis in April 1992, he 
submitted a report from a rehabilitation counselor dated in 
September 2000, and a psychologist report dated in October 
2000.  After reviewing the veteran's file, the rehabilitation 
counselor and psychologist indicated that they found the 
veteran unable to sustain employment as of 1986.  Both of the 
reports rely on records dated on or after 1992.  There are no 
references to any treatment or diagnosis of any mental 
disorder prior to 1992.  

The present case can be distinguished from that of the 
appellant in McGrath.  In McGrath the veteran had been 
treated for psychiatric disorders, alcoholism, and drug 
addiction for many years prior to filing his claim for 
service connection and diagnosis of post-traumatic stress 
disorder.  The opinions offered as to the date of onset of 
his post-traumatic stress disorder were based on 
contemporaneous medical records and one opinion was from the 
VA osteopath who had treated the veteran since 1975.  As 
illustrated by this excerpt from the facts set out by the 
Court, "In August 1994, the appellant submitted another 
letter from Dr. Bennett.  Dr. Bennett concluded that the 
appellant had been suffering demonstrable and overt symptoms 
of PTSD since May 1975, when he began treating the 
appellant."  McGrath, 14 Vet. App. at 32.  In McGrath the 
medical history of a prior diagnosis of schizophrenia was 
attributed to alcohol and drug use to alleviate symptoms of 
post-traumatic stress disorder.  The opinions offered were a 
clarification of the prior diagnoses.  See also Wood v. 
Gober, 14 Vet. App. 214 (2000).  In the case at hand, the 
diagnosis of post-traumatic stress disorder was not based 
upon any medical evidence of treatment prior to March 1992.

As to the claim of in-service treatment for mental stress, 
the Board notes that the 1946 RO decision was based in large 
part on the absence of a psychiatric disorder upon the 
veteran's separation examination.  The RO decision was issued 
in July 1946, only two months after the veteran's service 
separation examination was performed. 

As to the question of whether or not there were any 
unadjudicated claims which can be recognized as the date of 
claim for effective date purposes, the Board notes that the 
veteran was advised in 1969 and again in 1974 that he had to 
submit new and material evidence to reopen his claim.  Also, 
the September 1985 decision of the Board subsumed all prior 
decisions of the RO, including any claims for service 
connection for a nervous disorder.  Brown (Alfred) v. West, 
203 F.3d 1378, 1381-1382 (Fed. Cir. 2000); Talbert v. Brown, 
7 Vet. App. 352, 355-56 (1995).  

The Board has reviewed the record for any communications 
between its September 1985 decision and March 1992, to 
determine if they could be construed as informal claims for 
service connection for a psychiatric disorder.  An informal 
claim is defined as any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member or Congress.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.  The first communication indicating the veteran was 
claiming service connection for a psychiatric disorder is a 
February 1988 letter from the veteran to his Senator.  
The February 1988 letter which was forwarded to the RO in 
February 1988 by a Member of Congress meets the criteria set 
out in 38 C.F.R. § 3.155.  However, the RO responded to the 
letter in March 1988 by sending a letter to the Senator, 
which  explained the claim for service connection for a 
nervous disorder had previously been denied and that no new 
an material evidence had been submitted to reopen the claim.  
Under 38 C.F.R. § 3.158 where evidence is requested to reopen 
a claim and it is not furnished within one year of the date 
of request the claim is considered abandoned.  Further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established based on such 
evidence compensation shall commence not earlier than the 
date of filling the new claim.  38 C.F.R. § 3.158 (2001).  
The veteran did not submit any evidence relevant to the issue 
of service connection for a psychiatric disorder within one 
year of the RO's March 1988 letter.

The claims folder also contained the September 8, 1988 VA 
record of the veteran's conversation with a VA social worker 
discussed above.  It contains no mention of a nervous 
disorder.  The January and February 1988 VA records discussed 
previously were not of record.  They were received after 
March 1992.  As they were not received prior to March 1992 
and VA can not be held to have constructive notice of their 
existence prior to 1992 they can not be considered a claim 
for effective date purposes.  

In April 1989 the RO received copies of VA outpatient 
treatment records.  The VA outpatient treatment records were 
submitted in conjunction with a Statement in Support of 
Claim, which requested an increased rating for the veteran's 
service connected back condition.  Included was a September 
1989 consultation report with a VA Social Worker.  The reason 
for the consultation was to help the veteran with disability.  
The veteran discussed his income with the Social Worker.  The 
VA Social Worker wrote on the sheet that the veteran 
understood that if he wished to explore an increase in his 
service connected condition he would have to contact his 
service officer.  It was noted he was actively involved with 
the DAV.  As noted above, other relevant evidence of record 
included the February 1988 VA psychologist's consultation 
report, which essentially ruled out a psychiatric disability.   
The parties in the Joint Motion for Remand pointed out the 
Board should consider Servello v. Derwinski, 3 Vet. App. 196 
(1992).  The Court pointed out that a claim for benefits did 
not require specificity.  The veteran identified the nature 
of his claim as relating to his service connected back.  Even 
if the Board liberally construes the September 1989 VA record 
it does not identify a claim for service connection for 
nerves.  There are no comments on the statement of the claim 
related to nerves and the May 1989 VA examination report does 
not include any comments about nerves.  The veteran's 
discussion with the VA Social Worker mentions only an 
"increase."  The communications and VA records received in 
April 1989 do not identify the benefits sought as one of 
service connection for a psychiatric disorder.  

In November 1991 the RO received copies of VA records of 
treatment.  They included treatment for skin disorders, back 
pain and hemorrhoids.  They are no references to a nervous 
disorder.  

The next communication from the veteran is the March 24, 1992 
claim for service connection for post-traumatic stress 
disorder.  The Board has concluded that the date of receipt 
of the claim for service connection for post-traumatic stress 
disorder is March 24, 1992.  

In the Joint Motion for Remand the parties also indicated the 
Board should determine if the veteran's claim was an original 
claim or a reopened claim.  Previously the veteran had 
requested service connection for a nervous disorder.  The 
Board denied service connection for a psychiatric disorder in 
September 1985. The veteran specifically filed a claim for 
service connection for post-traumatic stress disorder in 
March 1992.  

A claim based on the diagnosis of a new mental disorder 
states a new claim when the new disorder had not been 
diagnosed at the time of the prior determination.  Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Since the veteran's 
claim of March 1992 was a very specific claim for service 
connection for post-traumatic stress disorder, where his 
earlier claim had been for a nervous condition, with no 
diagnosis then of record, it follows that the March 1992 
could not be a reopened claim.  In any event, the status of 
this claim as an original versus reopened claim is 
essentially immaterial in this case because the date of 
receipt of the original claim for service connection for 
post-traumatic stress disorder or a reopened claim for a 
psychiatric disorder is the date of receipt of the claim, 
March 24, 1992, or the date entitlement arose, whichever is 
later.  C.F.R. 3.400(b)(2),(q)( ii).  As the record showed no 
diagnosis of post-traumatic stress disorder until April 1992, 
an earlier effective date would not be warranted under either 
interpretation.

As noted above, there has been no demonstration of a failure 
to obtain service medical records, nor is "grave procedural 
error" otherwise shown in the prior RO and Board decisions.   
Hayre supra; Cook, supra.  The Board finds no indication that 
the service medical records on file at the time of the 1946 
RO or 1985 Board decision were incomplete.  As previously 
discussed, the service medical records in the claims folder 
at the time of the RO and Board decisions in question 
included the service entrance examination, immunization 
record, dental record, abstract of medical history, abstract 
of service, medical history, medical records of treatment in 
July 1944 aboard the USS Clay for back pain, and the service 
separation examination and medical history.  The RO made 
several attempts to obtain any additional service medical 
records that may be available and no such records were 
secured.    

As grave procedural error is not demonstrated to have 
vitiated the finality of the 1946 RO or 1985 Board decision, 
such is subject to revision only on the grounds of clear and 
unmistakable error (CUE).  The Board has also reviewed the 
record to determine if a claim for CUE in prior RO or Board 
decisions has been raised.  The veteran and his attorney have 
stated the veteran was not provided with a VA examination in 
1946 or at the time his subsequent claims were filed prior to 
1992.  Those assertions alone do not give rise to a claim for 
CUE in a prior decisions of the RO or the Board.  The Court 
has addressed types of errors that give rise to such a claim 
in earlier decisions.  The claimant must provide some degree 
of specificity as to what the alleged error is, and, unless 
it is the kind of error that, if true, would be clear and 
unmistakable error on its face, "persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993); see also Bustos v. West, 179 F.3d 1378, 
1380-81 (Fed. Cir. 1999) (adopting the Court's interpretation 
of 38 C.F.R. § 3.105).  The Court has held that failure to 
assist the veteran by providing examinations or obtaining 
records is not clear and unmistakable error.  In Caffrey v. 
Brown, 6 Vet. App. 377 (1994) the Court held that an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous.  The Court held 
that it was true even where the cause of the record's 
incompleteness was the VA's breach of the duty to assist.  
See also Disabled American Veterans v. Gober, 234 F.3d 682 
(2000); Livesay v. Principi, 15 Vet. App. 165 (2001).  

The Board has concluded that a valid issue of clear and 
unmistakable error has not been raised.  

An effective date for the grant of service connection and 
assignment of a 100 percent disability evaluation prior to 
March 24, 1992 is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date for a grant of service connection and 
assignment of a 100 percent disability evaluation for post-
traumatic stress disorder, prior to March 24, 1992, is 
denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

